DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s preliminary amendment filed on 02/23/2021 has been entered. Claims 1 and 3-10 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUJITA (US 5,747,797).
Regarding claim 1, FUJITA discloses a light irradiation device comprising
a light source (3, Fig.2A) that emits light;
an optical member (1, Fig.2A) that is supported so as to rotate around a rotation axis (1F, Fig.2C) and includes a first prism part (“prism” was interpreted as an inclined surface; as seen in Figs.2A-2B, the “first prim part” was considered to be the inclined face 1a of the optical member 1) that emits first detection light based on the light (Figs.5A-5C); and 
a sensor (2, Fig.2A) that receives the first detection light and detects a light amount of the first detection light (Figs.5A-5C); 
wherein the first prism part is arranged in an outer circumferential part of the optical member around the rotation axis (as seen in Figs.2A-2B, the first prism part 1a is arranged in the outer circumferential part of the optical member 1), and 
the light amount of the first detection light received by the sensor changes depending on a position of the optical member in a rotation direction when the optical member rotates (as seen in Figs.2A-2B and 5A-5C, as the optical member 1 rotates, the light amount of the first detection light received by the sensor 2 changes).

Regarding claim 6, FUJITA further discloses wherein the optical member (1, Fig.2A) includes a light guide part (“light guide part” was interpreted as a part guiding light; as seen in Fig.2A-2B and 5B-5C, the “light guide part” was considered to be the inclined faces 1b, 1c because inclined faces 1b, 1c redirect or guide light) that guides the first detection light to a photoreception part of the sensor (2, Fig.2A).

Regarding claim 7, FUJITA further discloses wherein the light guide part (1b, 1c, Fig.2A) includes a first light emission end part (1b, Fig.2A) and a second light emission end part (1c, Fig.2A) arranged side by side in the rotation direction of the optical member, the first detection light includes second detection light (Fig.5B) and third detection light (Fig.5C), the first light emission end part emits the second detection light (Fig.5B), the second light emission end part emits the third detection light (Fig.5C), and the sensor (2, Fig.2A) detects the light amount of the first detection light based on whether the first detection light is received or not and reception of at least the second detection light or the third detection light (as seen in Figs.5A-5C, the sensor 2 detects the light amount of the first detection light based on whether light is detected from the sensor 2).

Regarding claim 10, FUJITA discloses wherein the optical member (1, Fig.2A) includes a second prism part (32, Fig.2C) that emits irradiation light based on the light, and the second prism part changes light distribution of the irradiation light depending on the position of the optical member in the rotation direction when the optical member rotates (as seen in Figs.4A-4B, the light distribution changes when the optical member 1 rotates).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over FUJITA (US 5,747,797).
Regarding claim 4, FUJITA fails to disclose wherein the first prism part emits the first detection light outward in a radial direction centering at the rotation axis of the optical member.
However, another embodiment FUGITA discloses a first prism part (5c, Fig.7) emits the first detection light outward in a radial direction centering at the rotation axis of an optical member (as seen in Figs.7 and 8C, the first prism part 5c emits the first detection light outward in a radial direction of the optical member 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first prism part emits the first detection light outward in radial direction of the optical member as taught by another embodiment of FUGITA to the first prism part of FUGITA in order to provide an alternative arrangement/configuration of directing light to the sensor.

Regarding claim 8, FUJITA fails to explicitly disclose wherein the light amount of the second detection light and the light amount of the third detection light are equal to each other.
Regarding “wherein the light amount of the second detection light and the light amount of the third detection light are equal to each other”, as seen in Figs.5B-5C of FUJITA, the light amount of the second and third detection light was considered to be generally the same or similar as the light source 3 emits light. One of ordinary skill in the art would have recognized that the second detection light and the third detection light can generally be equal to each other. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light amount of the second and third detection light are equal to each other to the second and third detection light of FUJITA in order for the sensor to detect light.

Regarding claim 9, FUJITA fails to explicitly disclose wherein the light amount of the second detection light and the light amount of the third detection light are different from each other.
Regarding “wherein the light amount of the second detection light and the light amount of the third detection light are different from each other”, as seen in Figs.9-10D of FUJITA, the light amount of different detection lights are different from each other. In other words, the difference in light intensity can be detected by a sensor in order for the processor to execute commands based on the light intensity. One of ordinary skill in the art would have recognized that FUJITA discloses alternative way to use light intensity different to distinguish between different states. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light amount of the second and third detection light are different from each other to the second and third detection light of FUJITA in order to process different states based on the difference of light intensity.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over BELLIVEAU (US 10,111,295), and in view of BAILEY (US 2007/0081360). 
Regarding claim 1, BELLIVEAU discloses a light irradiation device comprising
a light source (11, Fig.1) that emits light;
an optical member (34, Fig.1) that is supported so as to rotate around a rotation axis (as seen in col.7, lines 54-64, since the optical member 34 is contained in the lamp housing 101 and since the lamp housing 101 is rotated, the optical member 34 was considered to be rotated) and includes a first part (36, Fig.1) that emits first detection light based on the light (as seen in Figs.1-2 and col.7, lines 49-53, the first part 36 receives light of the light source 11 and emits first detection light into the optical fiber 38); and 
a sensor (40, Fig.1) that receives the first detection light and detects a light amount of the first detection light (as seen in col.7, line 65-col.8, lines 1-24, the sensor 40 receives the first detection light from the first part 36; the sensor 40 was considered to detect light such as whether there is light or no light); 
wherein the first part is arranged in an outer circumferential part of the optical member around the rotation axis (as seen in Figs.1-2, the first part 36 is arranged on the outer circumferential part of the optical member 34).
BELLIVEAU fails to disclose the first prism part, and the light amount of the first detection light received by the sensor changes depending on a position of the optical member in a rotation direction when the optical member rotates.
However, BAILEY discloses a first prism part (“prism” was interpreted as an inclined surface; as seen in Fig.7c, the “first prism part” was considered to be the optical coupler 40C because the optical coupler 40C has an inclined surface).
Therefore, in view of BAILEY, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first prism part as taught by BAILEY to the first part of BELLIVEAU in order to couple or redirect light from the optical member. One of ordinary skill would have recognized that the first part (or the optical coupler) can generally include different shapes (such as a prism) to couple light.
Regarding “the light amount of the first detection light received by the sensor changes depending on a position of the optical member in a rotation direction when the optical member rotates”, since the functional limitation describes the operation in a general sense without specific details, the structure of BELLIVEAU was considered to meet the functional limitation. For example: As seen in col.7, lines 54-64 of BELLIVEAU, the lamp housing 101 is rotated or pivoted to illuminate a target such as theatre lighting. As the lamp housing 101 is rotated, one of ordinary skill in the art would have understood the need to adjust the illumination characteristics (such as color, light intensity, etc) to illuminate different areas. As seen in col.13, line 43-col.14, line 20 of BELLIVEAU, the light intensity is adjustable depending on various circumstances to meet the need of the situation. The lamp housing was considered to rotate and the light intensity was considered to be adjusted to provide a desired illumination characteristics. As a result, the light amount or light intensity received by the sensor 40 can change in a general sense depending on where the lamp housing (including the optical member) is facing from rotating or pivoting in order to illuminate a target or area.

Regarding claim 3, BELLIVEAU modified by BAILEY as discussed above for claim 1 further discloses wherein the first prism part deflects the light entering the first prism part and emits the deflected light as the first detection light (as seen in Fig.1 of BELLIVEAU, the first part 36 deflects the light of the light source 11 entering the first part 36 and emits deflected light as the first detection light).

Regarding claim 5, BELLIVEAU modified by BAILEY as discussed above for claim 1 further discloses wherein the first prism part has a first surface that allows the light to enter and a second surface that is arranged to face the first surface, and the second surface reflects the entered light outward in a radial direction centering at the rotation axis of the optical member (as seen in Fig.7C of BAILEY, the first surface of the first prism part 40C allows light to enter, and the second surface of the first prism part 40C reflects the entered light).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US 20080048095 A1(US-PGPUB), US 20080093530 A1(US-PGPUB), US 20150204504 A1(US-PGPUB), US 20020033459 A1(US-PGPUB), US 20110310617 A1(US-PGPUB), US 20170347437 A1(US-PGPUB), US 20090212709 A1(US-PGPUB), US 20160290583 A1(US-PGPUB), US 20180084617 A1(US-PGPUB), US 20150267888 A1(US-PGPUB), US 20160341655 A1(US-PGPUB), US 20120194068 A1(US-PGPUB), US 20170184292 A1(US-PGPUB), US 5933225 A(USPAT), and US 4675531 A(USPAT) discloses a light source, a sensor, and an optical member.

Examiner’s Comment









It is noted the claims (especially claim 1) is mainly written in functional language/limitations whereas the structural language/limitations are minimal. As a result, the functional language has been and can be interpreted to be met in different ways. However, the applicant’s invention has an arrangement of structural elements that is different from the prior art of record. One feature of the applicant’s invention includes the optical member including a first prim part for detection purposes and a second prism part for illumination purposes. In other words, the same optical member is being used to provide detection and illumination. And another feature of the applicant’s invention includes rotation detection including a light guide part having a first light emission end part and a second light emission end part such that the sensor detects the light emitted from the first and second emission end part to detect the rotation position of the optical member. As a result, the applicant is suggested to incorporate the combination of the features to overcome the prior art of record. Sample claim language for claim 1 has been provided below.

Claim 1. A light irradiation device comprising:
a light source that emits light;
an optical member that is supported so as to rotate around a rotation axis and includes a first prism part that emits first detection light based on the light; and 
a sensor that receives the first detection light and detects a light amount of the first detection light, 
wherein the first prism part is arranged in an outer circumferential part of the optical member around the rotation axis, and 
the light amount of the first detection light received by the sensor changes depending on a position of the optical member in a rotation direction when the optical member rotates;
wherein the first prism part has a first surface that allows the light to enter and a second surface that is arranged to face the first surface, and the second surface reflects the entered light as the first detection light outward in a radial direction centering at the rotation axis of the optical member;
wherein the optical member includes a light guide part that guides the first detection light to a photoreception part of the sensor;
wherein the light guide part includes a first light emission end part and a second light emission end part arranged side by side in the rotation direction of the optical member, the first detection light includes second detection light and third detection light, the first light emission end part emits the second detection light, the second light emission end part emits the third detection light, and the sensor detects the light amount of the first detection light based on whether the first detection light is received or not and reception of at least the second detection light or the third detection light;
wherein the optical member includes a second prism part that emits irradiation light based on the light, and the second prism part changes light distribution of the irradiation light depending on the position of the optical member in the rotation direction when the optical member rotates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875   


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875